Citation Nr: 1443807	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1992 to May 1994.  He also had a period of active service from November 1988 to August 1989, which terminated under other than honorable conditions. 

This matter comes before Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case was most recently transferred to the RO in Seattle, Washington.  

In September 2013 rating decision, the RO denied service connection for tinnitus.  To date, the Veteran has not initiated an appeal of that unfavorable adjudication and, thus, the Board lacks jurisdiction to consider it at this time.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in September 2013.  A transcript (Tr.) of the hearing has been associated with the claims file.  During the proceeding, the Veteran submitted additional evidence, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The issue of service connection for headaches was raised by the Veteran at his September 2013 hearing.  See Board Hearing Tr. 15. This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b). 

The issue of service connection for hearing loss is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In May 2010, the Veteran perfected a timely appeal of his claims for service connection for right and left knee disorders.

2.  In written correspondence and hearing testimony received prior to promulgation of an appellate decision on the Veteran's right and left knee disorder claims, he signaled his intent withdraw his appeal as to those issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of claims for service connection for right and left knee disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination at issue.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received at VA in April 2013, the Veteran signaled his intent to withdraw his appeal for service connection for bilateral knee disorders, which had been in appellate status since May 2010.  See April 11, 2013, and April 15, 2013, Correspondence.  Concurrent with that correspondence, however, the Veteran also submitted written argument regarding those issues, thus calling into question whether he wished to withdraw them from appellate review.  See April 2013 Statement in Support of Claim.  Later that month, the Veteran's appeal was formally certified to the Board.  See April 18, 2013, Certification of Appeal.  Thereafter, in testimony before the undersigned, the Veteran confirmed his intent to withdraw his appeal of his right and left knee disorder claims.  See September 2013 Board Hearing Tr. at 3.  As such, the Board finds no impediment to his unequivocal request to withdraw those claims.  Accordingly, as there remains no allegation of errors of fact or law with respect to those issues, the Board does not have jurisdiction to review them and they are therefore dismissed.  38 U.S.C.A. § 7105.


ORDER


The Veteran's appeal as to the issues of service connection for right and left knee disorders is dismissed.


REMAND

The issue remaining on appeal - entitlement to service connection for bilateral hearing loss -- must be remanded for two reasons.  

(1) Character of Discharge

First, a remand is necessary to resolve the matter concerning the character of the Veteran's discharge from his first period of active duty service. As noted in the Introduction, the Veteran initially served from November 1988 to August 1989, but was discharged under other than honorable conditions.  In December 2012, the AOJ sent the Veteran notice informing him that a decision would be made about whether this character of discharge is a bar to eligibility for VA benefits.

Notwithstanding the notice sent to the Veteran, it does not appear that a decision was ever made on this matter.  That issue is a separately appealable matter, for which the Veteran must be offered his full due process rights.  See 38 C.F.R. §§ 3.103, 3.104(b) (2013).  

Because the outcome of the instant appeal is conditional on that threshold determination, the Board is unable to proceed in this appeal without resolution of that matter.  

(2) VA Examination

A remand is also necessary to afford the Veteran the opportunity for a new VA examination in support of his claim for service connection for bilateral hearing loss.  This issue was addressed in March 2009 by a VA audiologist, who accurately noted that "[t]here is no indication in the [record] that the [V]eteran has demonstrated a disabling degree of [hearing] loss on any exam since leaving service."  

Notably, the March 2009 VA examiner did not conduct audiological testing because she was not requested to do so.  (In fact, the Veteran did not undergo an audiological evaluation until many months later at VA in January 2010.)  While thus refraining from rendering a diagnosis in accordance with 38 C.F.R. §3.385, the March 2009 examiner nonetheless provided  an opinion as to the etiology of any hearing loss that was hypothetically present.  However, the tenor of this opinion is unclear insofar as it states that "while the [hearing] loss did increase to some degree over time in service, the increase was not significantly greater than that which could be expected due [to] a natural progression of a pre-existing hearing loss."  

The above statement could be interpreted in one of two ways depending on what the March 2009 VA examiner meant by "not significantly greater."  On the one hand, this could mean that the change in hearing during service was not medically significant, thereby representing only a natural progression of the disease.  But, it could also mean that the worsening was beyond the natural progress of the disease, but only slightly.   In light of this inherent uncertainty, a new VA examination should be administered, on remand, which addresses the etiology of the Veteran's current hearing loss in the context of the entire record.   See Wise v. Shinseki, 26 Vet. App. 517, 526 (2014) (an examiner's own remarks can reasonably raise questions as to the adequacy of the medical report); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA elicits an examination or etiological opinion, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1. After undertaking any development and adjudicatory action necessary to resolve the question surrounding the Veteran's character of discharge from his initial period of active service (i.e., the period from November 1988 to August 1989), arrange for him to undergo a VA examination to assess the nature and etiology of his current bilateral hearing loss.  

The physical claims file and any documentation contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be reviewed in tandem with the examination and the examiner's report should note that review.  

All appropriate testing, to include an audiological evaluation, should be conducted.

The examiner is requested to carefully consider the entire record, including all service treatment records for both periods of active duty service, in responding to the following questions:

(a)  What is the likelihood that the Veteran developed chronic bilateral hearing loss during his initial period of active service from November 1988 to August 1989?

(b)  What is the likelihood that the Veteran developed chronic bilateral hearing loss during his second period of active service from May 1992 to May 1994?

(c) Is it at least as likely as not that the Veteran's bilateral hearing loss had its onset directly during any period of his active duty service and, if so, which period?

(d)  Is it at least as likely as not that the Veteran's bilateral hearing loss became manifest within the initial year following his release from any period of active service, or is otherwise causally related to any event or circumstance of such service?  If so, please specify the period of service in question.

(e)  Did the Veteran's hearing impairment preexist any of his periods of active service and, if so, which period(s)?  In responding to this question, please disregard whether the Veteran had preexisting hearing loss that rose to the level of a disability under 38 C.F.R. § 3.385 and focus instead on whether he had any preexisting hearing impairment that was clinically significant.

(f)  If any clinically significant hearing impairment preexisted any period(s) of active service, did the impairment worsen (i.e., increase in severity) during such service?  If so, was the worsening due entirely to the natural progress of the disease?  

In answering each of the above questions, please articulate the reasoning underpinning your conclusions.  (In other words, please provide a rationale for your opinion that is comprehensible to a lay person and that identifies the specific facts and information (whether inside or outside the record) upon which your conclusions are based.)

Please ensure that a report of your VA examination and etiological opinion is associated with the claims file.

2.  After complying with the above directive and undertaking any additional action necessary to avoid another remand,  the AOJ should readjudicate the Veteran's hearing loss claim with consideration of all pertinent evidence and legal authority, including all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


